Porter, J.
delivered the opinion of the court. The plaintiff, heir at law of Mark Elishe, sued the defendant, who is parish judge of Avoyelles, for having taken possession of the estate of her husband, and refusing to give it up, or render any satisfactory account of its situation. She also claimed from him $2200, the price of a tract of land which she had sold him.
He pleaded the general issue, and that he had faithfully accounted.
The case has been submitted without argument, and presents a question of fact only. We have carefully perused the testimony, and find nothing in it which shows that any error was committed by the court of the first instance, in the judgment rendered.
*425West'n District.
Sept. 1822.
Bullard for the plaintiff, Wilson for the defendant.
It is therefore ordered, adjudged and decreed, that it be confirmed with costs.